FILED
                            NOT FOR PUBLICATION                             MAR 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In the Matter of: MORRY WAKSBERG,                No. 09-56406
M.D.,
                                                 D.C. No. 2:08-cv-07393-MMM
               Debtor,

                                                 MEMORANDUM *
MORRY WAKSBERG, M.D.,

               Appellant,

  v.

LEVENE, NEALE, BENDER, RANKIN
& BRILL L.L.P.,

               Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                   Margaret M. Morrow, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The individual, Morry Waksberg, M.D., appeals from the district court’s

order dismissing his appeal from the bankruptcy court’s order granting Levene,

Neale, Bender, Rankin & Brill L.L.P.’s application for compensation in underlying

Chapter 7 proceedings. We have jurisdiction under 28 U.S.C. § 158(d). We

review for an abuse of discretion. Fitzsimmons v. Nolden (In re Fitzsimmons), 920

F.2d 1468, 1471 (9th Cir. 1990). We vacate and remand.

      The district court’s dismissal of the appeal was based on its determination

that, despite its previous order to show cause detailing Waksberg’s procedural

obligations and its extension of time for compliance, Waksberg had never filed a

Statement of the Issues in the bankruptcy court. However, Waksberg filed a

Statement of the Issues in the bankruptcy court by the final deadline the district

court had imposed. Although the Statement’s caption contained the case number

for a related bankruptcy case, causing it to be filed in that separate case, it also

prominently bore the case numbers for the bankruptcy and district court cases on

appeal here. Accordingly, it cannot be said that Waksberg, who was proceeding

pro se at the time, failed to comply with Bankruptcy Rule 8006. See Brookfield

Communs. v. W. Coast Entm’t Corp., 174 F.3d 1036, 1046 (9th Cir. 1999) (a

district court necessarily abuses its discretion where it bases its ruling on a clearly

erroneous finding of fact).


                                            2                                     09-56406
      In light of our disposition, we need not reach whether the district court

abused its discretion by denying Waksberg’s motion for reconsideration.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                          3                                       09-56406